DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Election/Restrictions
Applicant’s election without traverse of 1-11 and 23 in the reply filed on 12/15/2021 is acknowledged.
Claim 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Claims 20-22 and 24-46 were cancelled prior to examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9-11, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0071562 A1 – hereinafter “Suzuki) in view of Sun et al. (Study of Edge Detection Algorithms for Lung CT Image on the basis of MATLAB – hereinafter “Sun”).
Claim 1:
Suzuki discloses a system for image reconstruction, comprising: 
(¶104 discloses “storage system”); and 
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (Claim 1 discloses “a computer-implemented processor configured to apply computer processing”) including: 
obtaining an initial image of a subject (¶66 discloses “lower-dose 3D breast images (or lower-quality, lower-dose 3D tomosynthesis slices or other 3D images”), the initial image being generated based on scan data of the subject that is collected by an imaging device (¶78 and Fig. 1 discloses “a breast imaging structure”); 

generating, based on the initial image and (¶66 discloses “a trainable nonlinear regression (TNR) model with a patch input-pixel-output scheme, which can be called pixel-based
TNR (PTNR).” i.e. image reconstruction model; ¶101 discloses “reconstructed slices”; ¶66 discloses “standard dose tomosynthesis views or higher-than-standard-dose tomosynthesis views, which are ideal images for the output images” i.e. target images), the target image having a higher image quality than the initial image (¶66 discloses “desired higher x-ray radiation dose raw projection views (images) (higher-dose views or images)”; ¶61 discloses “Higher radiation doses generally result in higher signal-to-noise ratio”).
Suzuki discloses all of the subject matter as described above except for specifically teaching “generating a gradient image associated with the initial image.”  However, Sun in the (p. 810, right column, discloses “A. Gradient Operator,” under this heading the text states, “For continuous image f(x,y)… The gradient of continuous image f(x, y) in (x, y) is defined as the following:                         
                            ∇
                            f
                            =
                            …
                            =
                            
                                
                                    
                                        
                                            [
                                            G
                                        
                                        
                                            x
                                        
                                    
                                    
                                        
                                            G
                                        
                                        
                                            y
                                        
                                    
                                    ]
                                
                                
                                    T
                                
                            
                             
                        
                    (1); p. 811 discloses “several common gradient operators will be introduced.  B. Roberts Operator … C. Prewitt Operator … D. Sobel Operator …E. Laplacian of Gaussian operator (LOG)”; p. 812 Fig.’s 4.2, 4.3, 4.4, and 4.5 disclose these gradient operators as applied to the original image Fig. 4.1 and the resulting gradient images).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Suzuki and Sun before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use edge detection to improve the detectability of clinically important findings in a noisy environment.  This motivation for the combination of Suzuki and Sun is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.	
Claim 7:
The combination of Suzuki and Sun discloses the system of claim 1, wherein the scan data of the initial image corresponds to a first radiation dose associated with the subject (Suzuki Abstract), and the target image corresponds to a second radiation dose higher than the first radiation dose (Suzuki Abstract).
Claim 9:
The combination of Suzuki and Sun discloses the system of claim 1, wherein the image quality relates to at least one of an image resolution, a noise level, a contrast ratio, or a sharpness (Suzuki’s Abstract discloses “higher quality, less noise”).
Claim 10:
The combination of Suzuki and Sun discloses the system of claim 1, wherein the image reconstruction model is further configured to reduce noise in the initial image (Suzuki ¶77 discloses “two main steps associated with PTNR: (1) … and (2) a conversion step to convert low-dose raw projection views (images) to higher-dose-like raw projection views (images) or “virtual high-dose” raw projection views (images) where noise and artifacts are eliminated or at least substantially reduced (emphasis added)”).
Claim 11:
The combination of Suzuki and Sun discloses the system of claim 1, wherein the image reconstruction model includes a neural network model (Suzuki ¶80 discloses “artificial neural network regression”).
Claim 23:
The combination of Suzuki and Sun discloses the elements recited in claim 23 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
There is prior art considered pertinent to the applicant’s disclosure and made part of the record.  This prior art is not relied upon for prior art rejection(s).  This prior art is listed on the PTO-892 form. 
INVENTOR
DOC ID
RELEVANCE
Park et al.
US 20200034948 A1

Low resolution image into high-resolution image using deep learning.
GINDELE et al.
US 20180089864 A1

Discloses 2-D and 3-D images with image reconstruction.  Discloses a gradient.
Yang et al.
US 9202267 B1
Discloses noise removal and desired output resolution.  Discloses gradient algorithms such as Sobel, Prewitt, and Roberts operators.

SHAO et al.
US 20170293825 A1
Discloses super-resolution images via deep learning algorithms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666